Citation Nr: 0934140	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to October 
1954, from May 1955 to November 1955, and from August 1969 to 
February 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

In an April 2007 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a November 2008 Joint Motion for Remand (Joint Motion), 
the Court remanded this appeal in December 2008 for 
development in compliance with the Joint Motion.

In the November 2008 Joint Motion, the Veteran's accredited 
representative raised the issue of entitlement to service 
connection for a condition of the sacrum.  This issue has not 
been developed for appellate review and is therefore referred 
to the RO for appropriate disposition.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that the Board's April 2007 
decision failed to provide adequate reasons and bases for the 
determination that the Veteran had not submitted new and 
material evidence sufficient to reopen the claim on appeal.  
Therefore, the Board finds that its decision of April 11, 
2007 failed to provide the Veteran due process under the law.  
Accordingly, in order to prevent prejudice to the Veteran, 
the April 2007 decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the April 
2007 decision by the Board had never been issued.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a back disorder.

2.  In May 2003, a claim to reopen the issue of entitlement 
to service connection for a back disorder was received.

3.  Evidence associated with the claims file since the 
unappealed February 1999 rating decision is not new and does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a back 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the claim, a 
letter dated in July 2003 satisfied the duty to notify 
provisions.  An additional letter was also provided to the 
Veteran in December 2004, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
associated with the claims file.  The Veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified what evidence had been received.  
The Veteran has not identified any additional, relevant 
evidence that has not been requested or obtained, and there 
is no indication that any pertinent evidence was not 
received.  See 38 U.S.C.A. § 5103A(b).  In a July 2009 
letter, the Veteran specifically reported that he had no 
other evidence to submit.  As the Veteran has not identified 
any records that are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to the submission of new and material evidence.

Although the Veteran was not examined for the purpose of 
addressing his claim to reopen the issue of entitlement to 
service connection for a back disorder, VA is not required to 
provide such an examination for claims to reopen finally 
decided decisions.  See 38 C.F.R. § 3.159(c).  Thus, VA's 
duty to assist has been fulfilled.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

An unappealed rating decision dated in February 1999 denied 
the Veteran's claim to reopen the issue of entitlement to 
service connection for a back disorder on the basis that new 
and material evidence had not been submitted.  The relevant 
evidence of record at the time of the February 1999 rating 
decision consisted of the Veteran's service treatment 
records, private medical records dated from July 1991 to 
April 1994, a June 1993 Social Security disability decision, 
a December 1994 VA medical examination report, an August 1995 
letter and attached medical report from a private physician, 
and VA radiology reports dated from March 1998 to July 1998.
 
The Veteran did not perfect an appeal as to the February 1999 
rating decision.  Therefore, the February 1999 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In May 2003, a claim to reopen the issue of entitlement to 
service connection for a back disorder was received.  
Relevant evidence of record received since the February 1999 
rating decision includes an August 1995 letter and attached 
medical report from a private physician, VA medical records 
dated from August 1998 to September 1999, and statements from 
the Veteran dated in December 2004 and July 2009.

While the VA medical records provide various diagnoses of 
back disorders, they are not material because they do not 
provide an etiological opinion that relates the Veteran's 
back disorder to military service.  In fact, the VA medical 
records do not include any etiological statements about the 
Veteran's back disorder beyond simply noting that the Veteran 
had a past medical history of chronic low back pain and 
arthritis.  Similarly, the Veteran's December 2004 and July 
2009 statements are not material because they do not provide 
a medical opinion which relates the Veteran's back disorder 
to military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, the VA medical records dated from 
August 1998 to September 1999 and the Veteran's statements 
dated in December 2004 and July 2009 do not raise a 
reasonable possibility of substantiating the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The only remaining relevant evidence received since the 
February 1999 rating decision is the August 1995 letter and 
attached medical report from a private physician.  This 
evidence was the primary subject of the November 2008 Joint 
Motion.  A discussion of whether this evidence is new and 
material first requires a brief review of the procedural 
history of that particular document.

The Veteran first applied for service connection for a back 
disorder in July 1994.  This claim was denied by a March 1995 
rating decision.  The Veteran submitted a notice of 
disagreement with this decision in May 1995, and was 
subsequently provided with a statement of the case in August 
1995.  The Veteran did not perfect his appeal at that time, 
and the March 1995 rating decision is final.  Thereafter, the 
Veteran submitted the August 1995 letter and medical report 
for the first time.  At the time, this evidence was not 
considered in conjunction with the Veteran's claim of 
entitlement to service connection for a back disorder.

In March 1998, the Veteran submitted a claim to reopen the 
claim of entitlement to service connection for a back 
disorder.  During the course of this claim, the Veteran re-
submitted an identical copy of the previously submitted 
August 1995 evidence.  A February 1999 rating decision found 
that new and material evidence had not been submitted and 
specifically stated that the August 1995 evidence was not new 
and material because it "essentially duplicates evidence 
which was previously considered and is merely cumulative."  
As with the previous decision, the Veteran then submitted a 
notice of disagreement in May 1999, resulting in a July 1999 
statement of the case, but failed to perfect the appeal.  As 
a result, the February 1999 rating decision is final.

In May 2003, the Veteran submitted another claim to reopen 
the claim of entitlement to service connection for a back 
disorder.  This is the claim that is currently on appeal.  
Once again, the Veteran submitted the August 1995 evidence.  
In a December 2003 rating decision, this evidence was once 
again found not to be new and material because it had 
previously been considered.  In an April 2007 decision, the 
Board found that the August 1995 evidence was not new and 
material because it was already of record at the time of the 
February 1999 rating decision.

The crux of the November 2008 Joint Motion is that the 
February 1999 rating decision erroneously concluded that the 
August 1995 evidence had been previously considered.  Despite 
the statements in the Joint Motion, whether this is true or 
not is entirely irrelevant to the claim on appeal.  Even if 
the February 1999 rating decision was in error, the Veteran 
did not perfect an appeal of that decision and it therefore 
is final.  38 C.F.R. §§ 3.104, 20.1103 (2008).  VA 
regulations state that "[p]revious determinations which are 
final and binding . . . will be accepted as correct in the 
absence of clear and unmistakable error [(CUE)]."  38 C.F.R. 
§ 3.105(a) (2008).  Accordingly, in the absence of CUE, the 
Board does not have jurisdiction to reconsider any findings 
made in the February 1999 rating decision.

In addition, the Board cannot raise the issue of CUE itself.  
A CUE claim is a distinct claim that must be filed by the 
Veteran and pleaded with specificity.  Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo v. Brown, 6 Vet. App. 6 Vet. App. 40, 43-44 (1993).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995).

Neither the Veteran nor his representative has ever filed a 
claim of CUE with the February 1999 rating decision.  Indeed 
the term 'clear and unmistakable error' has never once 
appeared in the claims file prior to this discussion by the 
Board.  In the absence of such a CUE claim, the Board must 
accept the validity of the findings of the February 1999 
rating decision as they stand.  Accordingly, the validity of 
the finding in the February 1999 rating decision that the 
August 1995 evidence was not new and material cannot be 
considered by the Board in conjunction with the claim that is 
currently on appeal.

The Board is thus left with the undisputed fact that the 
August 1995 evidence was of record at the time of the 
February 1999 rating decision.  For VA purposes, "[n]ew 
evidence means existing evidence not previously submitted to 
agency decisionmakers."  The August 1995 evidence was 
previously submitted to agency decisionmakers prior to 
February 1999.  Accordingly, it cannot qualify as new 
evidence for the purposes of the claim currently on appeal.

As such, the additional evidence submitted since the February 
1999 rating decision does not constitute new and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for a back disorder.  As 
new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


